Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 16/821,032 filed on 3/17/20. Claims 1 - 20 has been examined.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim(s) 1,7 - 11, 17 - 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram (US 2020/0237291) in further view of Lee et al. (US 2019/0279480).
Regarding claim 1, Sundaram teaches A system for determining individual impairment, the system comprising:  
2an individual characteristic sensor (The sensor system 110 may be formed of: a stretchable component configured to fit securely on or around a body portion of the individual, and a sensor module coupled thereto, The sensor module may be configured to sense the amount of stretch experienced by the stretchable component, the quality, frequency, duration, or other characteristic of movement and/or detect a circumference measurement from a sensed stretch, paragraph 89);  
3an impairment detection module configured to:  
4receive a baseline impairment threshold (FIG. 5 depicts one example of a method 500 performed by the sensor system 300 described elsewhere herein. As shown at block 510, the method includes calibrating the sensor system 300 to establish a parameter baseline; For example, in some embodiments, the processing unit 330 of the sensor module 320 checks to ensure each sensor is operational; in some embodiments, it determines whether the stretchable component 310 is experiencing a level of strain below a safety threshold, paragraph 145);  
5receive sensed information about a monitored individual from the individual 6characteristic sensor (At block 520, the method 500 includes detecting a change in a parameter that correlates to, and is indicative of, a change in position, orientation, or circumference. The sensor system 300 is configured to be worn by the monitored individual over a period of time, paragraph 146);  
7determine an impairment value for the monitored individual based at least in 8part on the sensed information (In some embodiments, the processing unit 330 calculates an actual baseline strain, position, and/or circumference measurement, setting the baseline to that value. In some embodiments, the baseline could be individual specific (e.g., my range of motion today vs. yesterday) or at the population level (e.g., the cohort of patients in recovery). In adaptive goaling or other calibrations, the baseline can be adjusted periodically, on-demand or automatically. In other embodiments, measurements are relative, and the initial parameter readings establish the zero value. As part of the calibration process, the sensor system 300 of some embodiments performs a status check, paragraph 145);  
9compare the impairment value to the baseline impairment threshold (In some embodiments, calculating includes comparing an actual motion or orientation of the body portion to an expected motion or orientation based on the recommended motion or orientation. Further, in such embodiments, the difference between actual and expected is compared to a range of values or a threshold for the recommended motion or orientation, paragraph 153); and  
10provide a first impairment output based upon the comparison of the 11impairment value to the baseline impairment threshold (If the difference is outside of the range of values or exceeds or does not reach the pre-determined threshold, the sensor system is determined to be oriented improperly. At such time, the monitoring system may notify (e.g., visually, audibly, haptically) the individual to adjust the placement of the sensor system or the system may register the improper orientation and save it as an updated orientation of the sensor system, paragraph 153). However, does not specifically teach 12an impairment threshold learning module configured to modify the baseline 13impairment threshold based at least in part on the second impairment output. 
Lee teaches an impairment threshold learning module configured to modify the baseline 13impairment threshold based at least in part on the second impairment output (If the current failure is not the first failure, the computer system 300 asks whether it is the second failure—step 236. If so, the computer system 300 alerts the caregiver—step 238—restarts or continues the timer—step 232. During countdown of the timer, or following expiry of the timer, a further repetition of steps 214 and 222 is performed, paragraph 138, Fig. 2). 
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Lee’s second impairment measurement with the system of Sundaram. One would be motivated to combine these teachings because it will provide accurate measurement and can properly alert the caregiver.
lEE 
Regarding claim 7, The system of claim 1, Sundaram further teaches wherein the individual characteristic sensor is selected from a group consisting of: a camera, a respiration monitor, a heart rate monitor, an accelerometer, and a perspiration monitor (in some embodiments, the sensor system 110 is configured to obtain measurements indicative of pulse, heart rate, blood oxygenation (i.e., pulse oximetry), blood volume (i.e., plethysmography), range of motion as described elsewhere herein, and/or other health parameters, paragraph 104).

Regarding claim 8, The system of claim 1, Sundaram further teaches wherein the system comprises: a user detached monitor device including a memory and a processor, and wherein the impairment detection module and the impairment threshold learning module are each implemented in non-transitory instructions stored in the memory and executable by the processor (In various embodiments, the processing unit 330 is coupled, via one or more buses, to the memory 340 in order for the processing unit 330 to read information from and write information to the memory 340. The processing unit 330 may additionally or alternatively contain memory 340. The memory 340 can include, for example, processor cache. The memory 340 may be any suitable computer-readable medium that stores computer-readable instructions for execution by computer-executable components. For example, the computer-readable instructions may be stored on one or a combination of RAM, ROM, flash memory, EEPROM, hard disk drive, solid state drive, or any other suitable device. In various embodiments, the computer-readable instructions include application software 345 stored in a non-transitory format. The software, when executed by the processing unit 330, causes the processing unit 330 to perform one or more operations described elsewhere herein, paragraph 127).

Regarding claim 9, The system of claim 1, wherein the system comprises: 
a user detached monitor device including a first memory and a first processor (The sensor system 110 may be secured on or around the body portion by the monitored individual or with the help of a physician, athletic trainer, other supervisor, friend, family, caregiver, or other reviewer. The sensor system 110 of some embodiments may be reusable and configured to permit repeated attachment to and detachment from the body portion, Fig. 3, paragraph 103); 
a user attached monitor device including a second memory and a second processor (The sensor system 110 may be secured on or around the body portion by the monitored individual or with the help of a physician, athletic trainer, other supervisor, friend, family, caregiver, or other reviewer. The sensor system 110 of some embodiments may be reusable and configured to permit repeated attachment to and detachment from the body portion, Fig. 3, paragraph 103); and
wherein the impairment detection module and the impairment threshold learning module implemented in non-transitory instructions stored in one or both of the first memory and the second memory and executable by one or both of the first processor and the second processor (In various embodiments, the processing unit 330 is coupled, via one or more buses, to the memory 340 in order for the processing unit 330 to read information from and write information to the memory 340. The processing unit 330 may additionally or alternatively contain memory 340. The memory 340 can include, for example, processor cache. The memory 340 may be any suitable computer-readable medium that stores computer-readable instructions for execution by computer-executable components. For example, the computer-readable instructions may be stored on one or a combination of RAM, ROM, flash memory, EEPROM, hard disk drive, solid state drive, or any other suitable device. In various embodiments, the computer-readable instructions include application software 345 stored in a non-transitory format. The software, when executed by the processing unit 330, causes the processing unit 330 to perform one or more operations described elsewhere herein, paragraph 127).

Regarding claim 10, The system of claim 1, Lee further teaches wherein the second impairment output is a binary impairment finding, and wherein modifying the baseline impairment threshold includes modifying the baseline impairment threshold to make it easier to indicate that the monitored individual is impaired where the binary impairment finding indicates that the monitored individual is impaired (as shown in Fig. 2, the yes or no, is interpreted as binary, paragraph 138).

Regarding claim 11, the method substantially has same limitations as claim 1, thus the same rejection is applicable.

Regarding claim 17, the method substantially has same limitations as claim 7, thus the same rejection is applicable.

Regarding claim 18, the method substantially has same limitations as claim 10, thus the same rejection is applicable.

Regarding claim 19, the method substantially has same limitations as claim 1, thus the same rejection is applicable (detachable, paragraph 103).

Allowable Subject Matter
7.	Claims 2 – 6, 12 – 16, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Lee LlAny inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TANMAY K SHAH/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
TANMAY K. SHAH
Primary Examiner
Art Unit 2632